MEMORANDUM **
Jose de Jesus Contreras appeals his jury conviction and 120-month sentence for conspiracy to possess, and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(l)(A)(viii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Contreras argues for the first time on appeal that his indictment fails to allege a specific quantity of drugs, and is therefore in contravention of the Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). This argument is without merit.
*719Contreras’ sentence does not run afoul of Apprendi because it falls substantially below the statutory maximum applicable where an indictment fails to state any amount of narcotics involved. See 21 U.S.C. § 841(b)(1)(C) (prescribing not more than twenty years for distribution of a detectable amount of a schedule II narcotic, including methamphetamine); see also United States v. Garciar-Guizar, 234 F.3d 483, 488-89 (9th Cir.2000) (holding that Apprendi does not require reversal when defendant’s sentence is less than the statutory maximum for the offense).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.